Citation Nr: 1703224	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  15-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he has requested a withdrawal of his appeal.

CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of an appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  An appellant or an appellant's authorized representative may withdraw an appeal.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c). 

In the present case, in a January 2016 statement, the Veteran asked to withdraw his appeal.  The Board acknowledges that the RO sent the Veteran a letter regarding his appeal of the evaluation for his service-connected lumbar spine strain with degenerative disc disease, informing him that it considered his appeal as to that issue withdrawn. However, as the matter was not yet certified to the Board and the Veteran statement indicates that he wished to withdraw his appeal in its entirety, the RO's action was appropriate in this instance.    

Given the Veteran's withdrawal of his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction, and the claim is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


